Citation Nr: 0723722	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-28 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as a result of exposure to Agent Orange herbicides.  

2.  Entitlement to service connection for paresthesia of the 
right side extremities, claimed as the result of exposure to 
Agent Orange herbicides.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

4.  Entitlement to nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, and from March 1970 to February 1983. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Little Rock, Arkansas, Regional 
Office (RO) that denied the veteran's claims for entitlement 
to service connection for a skin disability and paresthesias 
of the right side extremities, entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities, and entitlement to nonservice-connected 
pension.  

The issue of entitlement to nonservice-connected pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1967 to June 
1969, and from March 1970 to February 1983, including service 
in the Republic of Vietnam during the Vietnam War era.

2.  Evidence of a skin disability was not shown in service, 
and no probative and competent medical evidence has been 
received which links or relates a skin disability, including 
dermatitis, to the veteran's period of active service, 
including presumed herbicide exposure during such service.

3.  Evidence of paresthesia of the right side extremities was 
not shown in service, and no probative and competent medical 
evidence has been received which links or relates paresthesia 
of the right side extremities to the veteran's period of 
active service, including presumed herbicide exposure during 
such service.

4.  The veteran's service-connected residuals of a gunshot 
wound to the left arm and left thigh are evaluated as 
noncompensable.  These are his only service-connected 
disorders.  

5.  The veteran's service-connected disabilities are not of 
sufficient severity to preclude him from engaging in all 
types of substantially gainful employment, consistent with 
his education and employment background.  

6.  There is no evidence of exceptional or unusual 
circumstances that would render impractical the schedule for 
rating disabilities or that would demonstrate that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred as a result of exposure to Agent Orange.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1153, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Paresthesia of the right side extremities was not 
incurred in or aggravated by service, and such may not be 
presumed to have been so incurred as a result of exposure to 
Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 
1116, 1153, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for a total rating on the basis of 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 
3.341(a), and Part 4, § 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant both pre- and post-initial-
adjudication notice by letters dated in October 2003. July 
2004, August 2004, October 2004, November 2004, March 2005, 
and March 2006.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

Given that the foregoing notice came both before and after 
the initial adjudication, the timing of the notice fully 
complied with the requirement that the notice must precede 
the adjudication.  Moreover, throughout the appeal process, 
the veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  That is, he had 
the opportunity to submit additional argument and evidence.  
See for example, the transcript of the June 2007 Board 
hearing wherein the veteran and his attorney explained the 
basis for the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  The RO did 
not conduct further medical inquiry by affording the veteran 
a VA examination in an effort to substantiate the veteran's 
claims.  However, due to the facts in this case, explained 
below, statutory regulations do not mandate that such an 
examination be conducted under 38 U.S.C.A. § 5103A(d).  
Essentially, there is more than adequate evidence in the 
claims file to make a fair decision on the veteran's claims.  

It is significant to note that a portion of the veteran's 
service medical records have been lost, presumably by VA.  
Efforts to locate the missing claims file have been 
unsuccessful.  Where records in control of a government 
agency are lost, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). See also Marciniak v. 
Brown, 10 Vet. App. 198, 201 (1997) (Board complied with 
requirements set forth in O'Hare where heightened 
consideration was afforded due to the missing records), 
aff'd, 168 F.3d 1322 (Fed. Cir. 1998).  It is equally 
important to note that this case turns primarily upon more 
current evidence versus evidence that was contained in the 
veteran's service medical records.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on the claims at this time.

Service Connection Claims 

General Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be:  1)  medical evidence of a current disability; 2)  
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 3)  medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Agent Orange Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 
C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus (adult 
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
prostate cancer, chronic lymphocytic leukemia, porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  Note 2 states that  for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

Notwithstanding the foregoing, the appellant is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Analysis

The veteran contends that he has a skin disorder and 
paresthesia of the right side extremities that he attributes 
to service and, in particular, to his presumed exposure to 
the Agent Orange herbicide during service in Vietnam.  He 
also claims that he was treated for a skin disorder in 
service.  

The veteran's period of active service from June 1967 to June 
1969, and from March 1970 to February 1983, included service 
in the Republic of Vietnam during the Vietnam War era.  With 
respect to the Hickson analysis, element (2) is satisfied in 
that in-service exposure to herbicides is presumed.  See 
38 U.S.C.A. § 1116(f).

With respect to Hickson element (1), the medical evidence 
from the Arkansas Department of Corrections, dated in 1997 
and 1999 show the veteran's complaints of a rash on various 
parts of his body, and the diagnosis of total body atypical 
dermatitis.  VA Medical Center records dated in 2004 show the 
diagnosis of and treatment for dermatitis, as well as a 
diagnosis of "diffuse paresthesia, especially on the right 
side and involving both the right arm and right leg."  For 
the purpose of analysis it may be conceded that Hickson 
element (1) has therefore been satisfied with respect to both 
a skin disorder and paresthesia of the right side 
extremities.  

With respect to Hickson element (3), significantly, the 
veteran's currently diagnosed skin disability, dermatitis, is 
not listed as being presumptively related to herbicide 
exposure.  Although certain skin disorders, namely chloracne 
and PCT, have been presumptively related to herbicide 
exposure, there is no evidence that the veteran's skin 
disorder is related to chloracne or PCT, and no evidence that 
chloracne or PCT were manifest within the first post-service 
year.  With respect to the veteran's paresthesia, although 
peripheral neuropathy has been presumptively related to 
herbicide exposure, like chloracne and PCT it must be 
manifest within the first post-service year.  As there is no 
evidence that the veteran has developed an enumerated disease 
within the requisite post-service period, the presumptive 
Agent Orange herbicide regulations are not applicable.

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that either of the claimed disabilities are 
related to service, including exposure to Agent Orange.  In 
this case, however, there is no competent medical evidence or 
opinion which relates the veteran's diagnosed skin disorder 
or his paresthesia of the right side extremities to his 
period of active service, including his presumed exposure to 
Agent Orange.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  As noted above, the veteran 
alleges that his skin disorder first started in service, and 
that both his skin disorder paresthesia of the right side 
extremities can be related to his service in Vietnam, 
including his presumed exposure to Agent Orange herbicides.  
Lay persons, such as the veteran, are not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The medical evidence, in fact, serves to contradict the 
veteran's contention that his skin disorder or his 
paresthesia of the right side extremities are related to 
service, including to the presumed exposure to Agent Orange.  

The veteran's available service medical records show no 
evidence of a skin disorder or paresthesia of the right side 
extremities in service.  A VA examination report dated in 
1983 show complaints of skin problems, but no evidence of a 
skin disorder on examination.  Records from the veteran's 
Army Reserve unit from 1985 through 1988 contain no evidence 
of a skin disorder.  The initial objective evidence of a skin 
disorder is dated in 1997, while the initial objective 
evidence of paresthesia of the right side extremities is 
dated in 2004.  

In short, although there are current diagnoses of a skin 
disorders and paresthesia of the right side extremities, 
there is no medical evidence of a nexus between the veteran's 
service, including presumed Agent Orange exposure during 
service, and any current skin disorder and/or paresthesia of 
the right side extremities.  To the contrary, the medical 
evidence shows that these disorders did not objectively 
manifest until many years following service, and have never 
been attributed to service.  As there is no favorable medical 
evidence that the veteran's skin disorder and/or paresthesia 
of the right side extremities are related to service, the 
Board must conclude that the preponderance of the evidence is 
against the claim of service connection for those 
disabilities; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3.

Total Rating Claim

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single bodily system, 
e. g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  The regulations further provide that the existence 
or degree of non-service-connected disabilities or previous 
unemployability will be disregarded where the aforementioned 
percentages for the service-connected disabilities are met 
and where, in the judgment of the rating agency, the service-
connected disabilities render the veteran unemployable.  Id.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  For a veteran to prevail on 
a total rating claim, the record must reflect some factor 
which takes the claimant's case outside the norm.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. 
§§ 4.1, 4.15.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, 4 Vet. App. at 363; 
38 C.F.R. § 4.16(a).  In determining whether an appellant is 
entitled to a total disability rating based upon individual 
unemployability, neither an appellant's non-service-connected 
disabilities nor advancing age may be considered.  Van Hoose, 
4 Vet. App. at 363.

The veteran's service-connected disabilities consist of 
residuals of a gunshot wound to the left arm and left thigh, 
evaluated as noncompensable.  These are his only service-
connected disabilities.  
It is clear that the percentage requirements are not met.  
The Board notes, however, that referral for extraschedular 
consideration is afforded to those veterans who fail to meet 
the percentage requirements and who are unemployable by 
reason of service-connected disabilities.  38 C.F.R. 
§ 3.321(b).  

The veteran's case was not referred by the RO to the Director 
of Compensation Service's (Director) under 38 C.F.R. § 4.16, 
for purposes of making a determination as to whether the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board has evaluated the evidence as a whole, 
and finds that such referral was not necessary in this case.  
Essentially, the veteran has not sought treatment for these 
disabilities since service, and no functional deficits were 
shown on the most recent VA examination of the disabilities 
in April 1983.

The RO found that the veteran's service-connected disorders 
had little effect, if any, on his ability to work.  The Board 
concurs, as the record fails to demonstrate that the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment.  .  

It is important to note that the veteran has several 
nonservice-connected disorders, including the skin rash and 
paresthesia of the right extremities adjudicated above.  

In summary, the record does not demonstrate that the 
veteran's service-connected disabilities would render him 
unable to engage in some form of substantially gainful 
employment.  Either sedentary or active employment would be 
entirely plausible given the relatively modest disability.  
The record fails to show that the veteran, in light of his 
individual circumstances, and without regard to age, is 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability.  The 
failure of the RO to refer the veteran's claim to the 
appropriate first-line officials for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
was not improper.  The preponderance of the evidence is 
against the assignment of an extraschedular disability 
evaluation for the purpose of granting the veteran a total 
rating based on individual unemployability due to service-
connected disabilities.  


ORDER

Entitlement to service connection for a skin disability, 
claimed as a result of exposure to Agent Orange herbicides, 
is denied.  

Entitlement to service connection for paresthesia of the 
right side extremities, claimed as the result of exposure to 
Agent Orange herbicides, is denied.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.


REMAND

The veteran is also claiming entitlement to nonservice-
connected pension benefits.  The award of this benefit is 
dependent upon whether his disabilities, both service-
connected and nonservice-connected preclude him from 
employment, as well as whether his annual income and net 
exceeds the maximum amount for pension benefits. See 38 
U.S.C.A. §§ 1521, 1542 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.3, 3.23, 3.271 (2006).

The veteran's claim for pension benefits has thus far been 
denied because of his failure to provide the RO with the 
necessary completed forms, including VA Form 21-527, that is 
needed to determine whether his income and net worth 
(including that of any dependents) is within the pension 
limits.  Since he did not provide the necessary forms, he was 
not afforded a VA examination for the purpose of determining 
whether his disabilities preclude him from employment.  

At his recent Board hearing in August 2006, the veteran 
expressed the desire to continue his pursuit of nonservice-
connected pension benefits. He should be given another 
opportunity to do so.  The veteran is reminded, however, that 
with respect to obtaining the necessary information from him 
for pension qualification purposes, the duty to assist "is 
not always a one-way street" and that, "[i]f a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this instance, 
additional failure by the veteran to furnish the information 
requested by VA may very well lead to the denial of his 
claim.

Accordingly, this claim is REMANDED to the Veterans Benefits 
Administration (the VBA) for the following actions:

1.  The veteran is to be provided with 
and is to submit a VA Form 21-527, 
Improved Pension Eligibility 
Verification Report, and any other 
Forms deemed necessary for the 
veteran's circumstances, supplying all 
current financial data as indicated 
thereon, to include, but not limited 
to, all current monthly income and the 
sources thereof, all sources of net 
worth as categorized on the form, and 
wages from all employment, as well as 
financial information for any 
dependents currently living with the 
veteran.  He is also to submit a VA 
Form 21-8416, Medical Expense Report, 
supplying all current medical expenses 
as categorized on that form.  VBA 
should contact the veteran and include 
such forms in its communication.  In 
addition, VBA is to advise the veteran 
that any possible grant of his claim is 
dependent upon his providing all 
requested financial information.

2.  Following receipt of all 
information provided by the veteran, 
determine whether it is necessary to 
provide the veteran with a VA medical 
examination for the purpose of 
determining whether his service-
connected and nonservice-connected 
disabilities preclude him from gainful 
employment.  If such an examination is 
required, it should be scheduled at the 
earliest convenience.  The report of 
any such examination should be 
associated with the claims file.  

3.  Following completion of the above, 
review the veteran's claim and 
determine whether entitlement to VA 
pension benefits is established.  If 
the decision remains adverse to the 
veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and given an 
opportunity to respond. The case should 
then be returned to the Board for 
further consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


